                                          Case 4:18-cv-05999-JSW Document 95 Filed 10/20/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                            EUREKA DIVISION

                                   7

                                   8     DEREK L MCGHEE,                                      Case No. 18-cv-05999-JSW (RMI)
                                   9                     Plaintiff,
                                                                                              ORDER RE: JOINT DISCOVERY
                                  10              v.                                          LETTER BRIEFS
                                  11     TESORO REFINING & MARKETING                          Re: Dkt. Nos. 90, 93
                                         COMPANY LLC, et al.,
                                  12
Northern District of California




                                                         Defendants.
 United States District Court




                                  13

                                  14           Now pending before the court is a discovery dispute wherein Plaintiff seeks to compel pre-

                                  15   certification class-wide discovery relating to his rest break and minimum-wage claims. See Joint

                                  16   Supp. Ltr. Br. (dkt. 93) at 1. Plaintiff initially presented his arguments in a letter brief filed on

                                  17   September 30, 2020 (see Ltr. Br. (dkt. 90) at 1-4); however, because the Letter Brief was non-

                                  18   compliant with the undersigned’s General Standing Order, and because it was clear that the letter

                                  19   had been filed without being preceded by a good-faith effort to meet and confer (i.e., Plaintiff was

                                  20   attempting to compel deposition testimony that Defendants had already offered to provide), the

                                  21   Parties were ordered (see dkt. 92) to meet and confer earnestly and then to file a letter brief

                                  22   conforming to the requirements set forth in the undersigned’s General Standing Order.

                                  23           By way of background, Plaintiff Derek McGhee, has sued Tesoro Refining and Marketing

                                  24   LLC, Andeavor, Andeavor Logistics LP, and Does 1 to 100, alleging claims for failure to pay

                                  25   wages for all time worked, failure to permit meal periods and to pay meal period wages, failure to

                                  26   provide rest breaks, failure to timely pay wages due at the time of termination, and unfair business

                                  27   practices. See generally Second Amend. Compl. (“SAC”) (dkt. 80). Plaintiff was employed as a

                                  28   lab technician in one of Defendants’ refineries, however, the operative complaint advances a series
                                          Case 4:18-cv-05999-JSW Document 95 Filed 10/20/20 Page 2 of 4




                                   1   of class allegations for which Plaintiff seeks class action certification as to four classes of

                                   2   California employees: a minimum wage class; a meal period class; a rest period class; and, a

                                   3   waiting time class. See id. at 9-10. The currently pending discovery dispute concerns Plaintiff’s

                                   4   request to compel the production of statewide pre-certification discovery relating to his rest break

                                   5   and minimum wage claims. See Supp. Ltr. Br. (dkt. 93) at 1. In short, Plaintiff submits that he

                                   6   seeks to “investigate these issues on a class wide basis by interviewing putative class members and

                                   7   analyzing payroll data.” Id. at 2.

                                   8           District courts have broad discretion to control the class certification process, and whether

                                   9   or not pre-certification class-wide discovery will be permitted lies within the sound discretion of

                                  10   the trial court. Vinole v. Countrywide Home Loans, Inc., 571 F.3d 935, 942 (9th Cir. 2009).

                                  11   District courts should allow discovery to aid the determination of whether a class action is

                                  12   maintainable; and, in this regard, the plaintiff bears the burden of advancing a prima facie showing
Northern District of California
 United States District Court




                                  13   that the class action requirements of Rule 23 are satisfied, or, that discovery is likely to produce

                                  14   substantiation of the class allegations – absent such a showing, the refusal to allow class-wide

                                  15   discovery is not an abuse of discretion. See id.; see also Mantolete v. Bolger, 767 F.2d 1416, 1424

                                  16   (9th Cir. 1985). Because a court must determine whether a case may be maintained as a class

                                  17   action as soon as is practicable after it is filed (see Fed. R. Civ. P. 23(c)(1)), in this context,

                                  18   discovery would be warranted when such discovery might resolve factual issues necessary for the

                                  19   determination of whether a class action may be maintained, including issues as broad as whether a

                                  20   class or set of subclasses even exists. See Artis v. Deere & Co., 276 F.R.D. 348, 351-52 (N.D. Cal.

                                  21   2011) (citing Kamm v. California City Development Co., 509 F.2d 205, 210 (9th Cir. 1975)).

                                  22           Accordingly, for class certification, Plaintiff needs to establish: (1) that the class is so

                                  23   numerous that joinder of all members is impracticable; (2) that there are questions of law or fact

                                  24   common to the class; (3) that the claims or defenses of the representative parties are typical of the

                                  25   claims or defenses of the class; and (4) that the representative parties will fairly and adequately

                                  26   protect the interests of the class. Fed. R. Civ. P. 23(a). Because it would be an abuse of discretion

                                  27   to deny discovery where it appears necessary for the determination of the existence of a class or

                                  28   set of subclasses, and because the court must allow Plaintiff an opportunity to present such
                                                                                            2
                                          Case 4:18-cv-05999-JSW Document 95 Filed 10/20/20 Page 3 of 4




                                   1   evidence in order for the court to determine whether a class action is maintainable, the prerequisite

                                   2   to the presentation of such evidence, in this context, requires permitting sufficient discovery such

                                   3   as to allow Plaintiff an opportunity to obtain information that is within the sole possession of

                                   4   Defendants. See Artis, 276 F.R.D. at 351-52 (citing Doninger v. Pacific Northwest Bell, Inc., 564

                                   5   F.2d 1304, 1313 (9th Cir. 1977)).

                                   6          Defendants’ arguments in opposition to this discovery are unpersuasive. In essence,

                                   7   Defendants submit that class-wide discovery is inappropriate here because Plaintiff seeks

                                   8   information from refineries at which he never worked and which were government by different

                                   9   collective bargaining agreements. See Supp. Ltr. Br. (dkt. 93) at 2-3. However, as Judge White

                                  10   noted in denying Defendants’ motion to dismiss, “whether Defendants violated or complied with

                                  11   the CBAs has no import whether they also violated California law.” See Order Granting in Part

                                  12   and Denying in Part Defendants’ Partial Motion to Dismiss and to Strike Plaintiff’s First Amended
Northern District of California
 United States District Court




                                  13   Complaint (dkt. 75) at 7. The remainder of Defendants’ arguments are largely focused on their

                                  14   dissatisfaction with the degree to which Plaintiff has been willing to compromise during the

                                  15   discovery process. See Supp. Ltr. Br. (dkt. 93) at 2-6.

                                  16          The undersigned nevertheless finds that Plaintiff is entitled to reasonable pre-certification

                                  17   discovery because his operative complaint has adequately stated a prima facie case for class relief,

                                  18   and because Judge White has already denied Defendants’ motion to dismiss and to strike the class

                                  19   allegations. See e.g., Stokes v. Interline Brands Inc., No. C-12-05527 JSW (DMR), 2013 U.S.

                                  20   Dist. LEXIS 113489, at *7-8 (N.D. Cal. Aug. 9, 2013) (“Judge White has already denied

                                  21   Defendant’s motion to dismiss the case and to strike the class allegations, holding that Plaintiff’s

                                  22   class allegations were sufficiently pled . . . [thus] [p]re-certification communication by class

                                  23   counsel with potential class members must be permitted . . .”) (internal punctuation omitted)

                                  24   (citing Nguyen v. Baxter Healthcare Corp., 275 F.R.D. 503, 507 (C.D. Cal. 2011); and, Gulf Oil

                                  25   Co. v. Bernard, 452 U.S. 89, 102-03 (1981) (class counsel in Rule 23 class actions must be

                                  26   permitted communications with potential class members for the purpose of notification and

                                  27   gathering information, even prior to class certification)).

                                  28          Accordingly, given that the matter is committed to the court’s discretion, Plaintiff’s motion
                                                                                          3
                                          Case 4:18-cv-05999-JSW Document 95 Filed 10/20/20 Page 4 of 4




                                   1   to compel class-wide discovery as described in the two currently pending letter briefs is

                                   2   GRANTED as follows: (1) Plaintiff has agreed to limit discovery into his meal period claim to

                                   3   employees at the Carson facility where he worked; (2) as to his rest break claim and his minimum

                                   4   wage claims, Plaintiff shall be afforded statewide discovery; and, (3) as to both categories

                                   5   described above, Plaintiff shall be provided with putative class member contact information (as

                                   6   limited by the class definitions in the operative complaint) as well as a 20% sampling of

                                   7   randomized months (selected by Plaintiff) of timecards and payroll data for all non-exempt

                                   8   employees that fall within Plaintiff’s class definitions as described herein. To protect the privacy

                                   9   interests of those involved, this discovery shall be conducted pursuant to the protective order in

                                  10   place in this case; and, in contacting putative class members, Plaintiff shall utilize the Belaire-

                                  11   West notification process.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: October 20, 2020

                                  14

                                  15
                                                                                                     ROBERT M. ILLMAN
                                  16                                                                 United States Magistrate Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                                          4
